Title: To George Washington from Josiah Bagley, July 1781
From: Bagley, Josiah
To: Washington, George


                  
                     May it Please your Excellency
                     
                        July 1781
                     
                  
                  I am induced by the earnest Solicitations of a number of Soldiers, in behalf of Edmund Burk, soldier in the third New York regiment, now under sentence of Death, to Intreat your Excellencies Clemency in his behalf.
                  Notwithstanding his Crime is of the most Malignant nature, and Subversive of every Idea of Subordination and Discipline, as well as Dangerous to Society, and by which my life was Endangered, Yet, while there are Grounds to hope for his Reformation, I most sincerely wish his life may be Spared.
                  His Comrades have to a man Pledged themselves for his Future good Behaviour, and have promised to Watch his Conduct as minutely as possible, and prevent those Irregularities, to which he has been But too much addicted.
                  The Prisoner appears to be duly Sensible of the Heionousness of his Crime, and the Justice of his Sentence, and most Solemnly Promises an Intire Amendment, and to Devote his Spared life to the service of his Country, with all Possible Assiduity and Submission, Should your Excellency be pleased, in Mercy to Vouchsafe so Inestimable a Favour.
                  I do therefore Chearfully join with the Miserable Criminal and the Soldiers of the Regiment in general Beseeching your Excellency to grant him a Pardon and I hope his Behaviour in all time to come may Evidence that so great Clemency has not been Bestowed in vain.  I am with Deference & Respect Your Excellency’s Most Humble  Obedient Servant
                  Josiah Bagley Ensn 3d N.Y. regiment
                  We the underwritten Officers in the 3d New York regiment do Sincerely join in the above, & Sincerely request your Excellency to grant pardon to the Prisoner above mentioned.
                  
                     Cornl T. Jansen Capt. 3 N.Y. Regt
                     B. Bogardus Lieut. 3d N.Y. Regt
                     D. T. Fonda Ensign
                     Prentice Bowen Lieut.
                     Saml Lewis Ens.
                     John Spoor Ens.
                  
               